Lumpkin, J.
1. The evidence was sufficient to support the verdict, and, the court having approved it, this court will not interfere. The jury in finding the defendant guilty necessarily found the existence of all the elements of the crime, including the animus furandi.
2. The charge was quite brief, and might have been fuller; but under the facts of the case, and in the absence of any request to charge, it was not so entirely insufficient as to require a new trial.

Jiidgment affirmed.


All the Justices concur.